Exhibit 10 (e) (vi)



SUPPLEMENT to employment Agreement

This SUPPLEMENT to the Employment Agreement by and between Schering-Plough
Corporation, a New Jersey corporation (the "Company"), and Joseph C. Connors
(the "Executive"), dated as of September 27, 1994 and amended as of September
28, 1999 and January 1, 2002 (as amended, the "Employment Agreement"), is dated
as of the 1st day of January, 2002. Capitalized terms used but not defined in
this Supplement have the meanings given to them in the Employment Agreement.

The Board of Directors of the Company has determined that it would be
detrimental to the interests of the Company and its shareholders if the
Executive were to terminate his employment during the term of this Supplement,
particularly if the Executive were to engage in activities competitive with the
Company. Therefore, the Board has determined to offer to the Executive, and the
Executive has agreed, to enter into this Supplement in order to enhance the
incentives for the Executive to remain in the employ of the Company and to
refrain from such competition.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Term. The term of this Supplement (the "Term of this Supplement") shall begin on
January 1, 2002 and expire on December 31, 2005; provided, that the Term of this
Supplement shall in any event expire immediately before the Effective Date of
the Employment Agreement (as defined therein). From and after the expiration of
the Term of this Supplement, the Employment Agreement shall remain in effect,
without regard to the amendments thereto made by this Supplement except as
specifically provided below, unless the Employment Agreement has been sooner
terminated in accordance with its terms.

Procedures for Termination of Employment. The following provisions shall apply
in the event of a termination of the Executive's employment during the Term of
this Supplement.

Death or Disability. The Executive's employment shall terminate automatically
upon the Executive's death during the Term of this Supplement. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Term of this Supplement (pursuant to the definition of Disability set
forth below), it may give to the Executive written notice in accordance with
Section 9(b) below of its intention to terminate the Executive's employment. In
such event, the Executive's employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
"Disability Effective Date"), provided that, within the 30 days after such
receipt, the Executive shall not have returned to full-time performance of the
Executive's duties. For purposes of this Supplement, "Disability" shall mean the
absence of the Executive from the Executive's duties with the Company on a
full-time basis for 180 consecutive business days as a result of incapacity due
to mental or physical illness which is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive's legal representative.

Cause. The Company may terminate the Executive's employment during the Term of
this Supplement for Cause or without Cause. For purposes of this Supplement,
"Cause shall mean:

the willful and continued failure of the Executive to perform substantially the
Executive's duties with the Company or one of its affiliated companies (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive's
duties, or

the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company, or

the conviction of the Executive of a felony involving moral turpitude.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.

Good Reason. The Executive's employment may be terminated by the Executive for
Good Reason or without Good Reason. For purposes of this Supplement, "Good
Reason" shall mean:

the assignment to the Executive of any duties that are materially inconsistent
with the Executive's education, training and experience, or that result in a
significant diminution in the Executive's status or title, it being understood
that a change in the person to whom the Executive reports does not constitute
"Good Reason"; or

any significant reduction by the Company of the Executive's compensation, unless
such reduction was part of a reduction approved by the Company's Board of
Directors (or a Committee thereof) for one or more employees in addition to the
Executive;

in either case which the Company fails to cure within 20 business days after
receiving notice thereof from the Executive.

Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 9(b) below. For purposes of
this Supplement, a "Notice of Termination" means a written notice which (i)
indicates the specific termination provision in this Supplement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive's or the Company's rights hereunder.

Date of Termination. "Date of Termination" means (i) if the Executive's
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive's employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination and (iii) if the Executive's employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability Effective Date, as the case may be.

Obligations of the Company upon Termination of Employment. (a) Good Reason;
Other Than for Cause, Death or Disability. If, during the Term of this
Supplement, the Company shall terminate the Executive's employment other than
for Cause or Disability or the Executive shall terminate employment for Good
Reason:

The Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

the sum of (1) the Executive's Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
Highest Annual Bonus and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 and (3) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not theretofore paid (the sum
of the amounts described in clauses (1), (2), and (3) shall be hereinafter
referred to as the "Accrued Obligations"); and

the amount equal to the product of (1) the lesser of (x) three and (y) the
number of days after the Date of Termination and on or before the Executive's
65th birthday, divided by 365, times (2) the sum of (A) the Executive's Annual
Base Salary, (B) the Highest Annual Bonus and (C) the highest contributions made
under the Company's Employees' Profit Sharing Incentive Plan and the Company's
Profit Sharing Benefits Equalization Plan or any successor or replacement plans
thereto, for any of the three calendar years preceding the Date of Termination.

Notwithstanding anything to the contrary in any employee pension benefit plan or
any supplemental or excess employee pension benefit plan of the Company
(including without limitation the Retirement Plan, the SERP, the Company's
Retirement Benefits Equalization Plan (the "BEP") or any successor or
replacement plan thereto), all benefits payable to the Executive under any
supplemental or excess employee pension benefit plan of the Company (including
without limitation the SERP, the BEP or any successor or replacement plan
thereto) shall not be reduced by any "reduction factors" or similar formulae or
otherwise because such benefits are payable prior to a specified age or because
the Executive has not yet reached a specified age (including, without
limitation, the Executive's earliest or normal retirement age under the terms of
the relevant plan). This Section 3(a)(ii) shall survive until December 31, 2005
notwithstanding any earlier termination of the Term of this Supplement pursuant
to the proviso of the first sentence of Section 1 hereof.

Other Terminations. If, during the Term of this Supplement, the Executive's
employment is terminated by reason of the Executive's death or Disability, by
the Company for Cause or by the Executive without Good Reason, the Company shall
have no further obligations to the Executive or his legal representatives under
this Supplement.

Consequences of Expiration of the Term of this Supplement. If the Executive's
employment terminates for any reason during the Term of this Supplement, the
provisions of this Section 3 shall survive the expiration of the Term of this
Supplement to the extent they remain applicable in accordance with their terms.

Confidential Information and Competitive Conduct. (a) Confidential Information.
The Employee shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Employee during the Employee's employment
by the Company or any of its affiliated companies and which shall not be or
become public knowledge (other than by acts by the Employee or representatives
of the Employee in violation of this Agreement). After termination of the
Employee's employment with the Company, the Employee shall not, without the
prior written consent of the Company, or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.

Competitive Conduct. During the Noncompetition Period (as defined below), the
Executive shall not, without the prior written consent of the Board, engage in
or become associated with a Competitive Activity. For purposes of this Section
4(b): (i) the "Noncompetition Period" means (A) the period during which the
Executive is employed by the Company, plus (B) two years following any
termination of employment during the Term of this Supplement by the Company for
Cause or by the Executive without Good Reason; (ii) a "Competitive Activity"
means any business or other endeavor that is engaged in research, development
and/or sale of human and/or animal pharmaceutical products, in any county of any
state of the United States or any other country; and (iii) the Executive shall
be considered to have become "associated with a Competitive Activity" if the
Executive becomes directly or indirectly involved as an owner, principal,
employee, officer, director, independent contractor, representative,
stockholder, financial backer, agent, partner, advisor, lender, or in any other
individual or representative capacity with any individual, partnership,
corporation or other organization that is engaged in a Competitive Activity.
Notwithstanding the foregoing, the Executive may make and retain investments
during the Noncompetition Period which do not constitute a controlling interest
of any entity engaged in a Competitive Activity, if such investment is made on a
passive basis and the Executive does not act as an employee, officer, director,
independent contractor, representative, agent or advisor with respect to such
entity and so long as the making or retaining of such investment is not contrary
to the best interests of the Company.

Enforcement. The Executive acknowledges and agrees that: (i) the purpose of the
foregoing covenants is to protect the goodwill, trade secrets and other
confidential information of the Company; (ii) because of the nature of the
business in which the Company and its affiliated companies are engaged and
because of the nature of the confidential information to which the Executive has
access, it would be impractical and excessively difficult to determine the
actual damages of the Company and its affiliated companies in the event the
Executive breached any of the covenants of this Section 4; and (iii) remedies at
law (such as monetary damages) for any breach of the Executive's obligations
under this Section 4 would be inadequate. The Executive therefore agrees and
consents that if he commits any breach of a covenant under this Section 4 or
threatens to commit any such breach, the Company shall have the right (in
addition to, and not in lieu of, any other right or remedy that may be available
to it) to temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage. With respect to any provision of this
Section 4 finally determined by a court of competent jurisdiction to be
unenforceable, the Executive and the Company hereby agree that such court shall
have jurisdiction to reform this Agreement or any provision hereof so that it is
enforceable to the maximum extent permitted by law, and the parties agree to
abide by such court's determination. If any of the covenants of this Section 4
are determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company's right
to enforce any such covenant in any other jurisdiction.

No Offset. In no event shall an asserted violation of the provisions of this
Section 4 constitute a basis for deferring or withholding any amounts otherwise
payable to the Employee under this Supplement.

Consequences of Expiration of the Term of this Supplement. The provisions of
this Section 4 shall survive the expiration of the Term of this Supplement to
the extent they remain applicable in accordance with their terms, provided that
Section 4(b) shall terminate and be of no further force or effect as of the
Effective Date.

Non-exclusivity of Rights. Nothing in this Supplement shall prevent or limit the
Executive's continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 9(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Supplement. Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 3(a) of this Supplement, the
Executive shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company or any of its affiliated
companies, unless otherwise specifically provided therein in a specific
reference to this Supplement.

No Mitigation; Legal Fees. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Supplement and such
amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to reimburse the Executive, to the full extent
permitted by law, for all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Supplement or any guarantee of
performance thereof (including as a result of any contest by the Executive about
the amount of any payment pursuant to this Supplement); provided, that no such
reimbursement shall be required if the trier of fact in such contest determines
that the Executive's position was frivolous or maintained in bad faith. The
provisions of this Section 6 shall survive the expiration of this Supplement to
the extent they remain applicable in accordance with their terms.

Definitions. For purposes of this Supplement, the following terms shall have the
meanings provided below:

Annual Base Salary: the annual rate of the Executive's base salary, as in effect
immediately before the Date of Termination, but disregarding any reduction in
such base salary resulting from any action constituting "Good Reason" as defined
in Section 2(c) above.

Annual Bonus: a bonus paid or payable under the Company's Executive Incentive
Plan, or any comparable bonus under any predecessor or successor plan, including
any bonus or portion thereof which has been earned but deferred.

Highest Annual Bonus: the Executive's highest Annual Bonus for the last three
full fiscal years prior to the Date of Termination (annualized in the event that
the Executive was not employed by the Company for the whole of any such fiscal
year).

Retirement Plan: the Company's qualified defined benefit retirement plan.

SERP: all excess or supplemental retirement plans in which the Executive
participates, collectively.

Welfare Benefits: all benefits under the welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the Executive or other peer executives of the Company and its
affiliated companies.

Successors.

This Supplement is personal to the Executive and without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Supplement shall inure to
the benefit of, and be enforceable by, the Executive's legal representatives.

This Supplement shall inure to the benefit of, and be binding upon the Company
and its successors and assigns.

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Supplement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Supplement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Supplement by operation of law, or otherwise.

Miscellaneous.

This Supplement shall be governed by and construed in accordance with the laws
of the State of New Jersey, without reference to principles of conflict of laws.
The captions of this Supplement are not part of the provisions hereof and shall
have no force or effect. This Supplement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive

:



Mr. Joseph C. Connors

(Home Address in signed original)



If to the Company

:



Schering-Plough Corporation
2000 Galloping Hill Road
Kenilworth, New Jersey 07033
Attention: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

The invalidity or unenforceability of any provision of this Supplement shall not
affect the validity or enforceability of any other provision of this Supplement.

The Company may withhold from any amounts payable under this Supplement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

The Executive's or the Company's failure to insist upon strict compliance with
any provision of this Supplement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 2(c) of this Supplement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Supplement.

The Executive and the Company acknowledge that this Supplement supersedes any
prior agreement between the parties with respect to the subject matter hereof,
other than the Employment Agreement.

IN WITNESS WHEREOF, the Executive and, pursuant to the authorization from its
Board of Directors, the Company, have caused this Supplement to be executed as
of the day and year first above written.



 




Joseph C. Connors



SCHERING-PLOUGH CORPORATION

By:
Richard Jay Kogan
Chairman of the Board and
Chief Executive Officer